Citation Nr: 0403365	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  99-04 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of punji stick wound to the left knee.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a skin rash.

4.  Entitlement to service connection for heart condition.

5.  Entitlement to service connection for a visual disorder.

6.  Entitlement to service connection for residuals of a back 
injury.

7.  Entitlement to service connection for a seizure disorder.

8.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a disorder 
manifested by blackouts and headaches.

9.  Entitlement to an effective date earlier than September 
13, 2002 for the award of a 100 percent rating for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to 
January 1971.  He has unverified periods of active duty for 
training (ACDUTRA) with the State of Tennessee Army National 
Guard (ARNG).

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In pertinent part, an April 1998 RO decision 
declined to reopen a previous final decision on the issue of 
entitlement to service connection for bilateral hearing loss, 
and denied claims for service connection for a skin rash and 
a heart disorder.  In a March 1999 decision, the RO denied a 
claim of entitlement to an increased (compensable) rating for 
residuals of a punji stick injury to the left knee, and 
denied claims for service connection for vision and back 
disorders.  In an August 2000 decision, the RO declined to 
reopen a previous final decision on the issue of entitlement 
to service connection for a disorder manifested by blackouts 
and headaches, and denied service connection for a seizure 
disorder.  The veteran has also appealed a February 2003 RO 
decision which awarded an effective date of September 13, 
2002 for his 100 percent rating for PTSD.

The Board notes that, pursuant to a VA Form 21-4138 filing 
received on October 31, 2003, the veteran withdrew from 
appeal the issues of entitlement to an increased 
(compensable) rating for soft tissue injury to the right 
great toe, and entitlement to service connection for left 
foot injury.

The Board further notes that, according to statements of 
record, the veteran has appeared to raise claims for service 
connection for tinnitus, a pulmonary disorder secondary to 
exposure to Agent Orange, and arthritis of the left knee.  
These claims are referred to the RO for appropriate action.


REMAND

The Board notes that there is additional evidence identified 
in the records which has not been associated with the claims 
folder.  The veteran claims that he served with the Tennessee 
ARNG from 1975 to 1985, and that he was medically discharged 
due to a back disability.  He asserts that the initial back 
injury occurred in 1982 as a result of lifting a "deuce and 
a half trailer" during a period of ACDUTRA with the ARNG.  A 
hospitalization record from the University of Tennessee, 
dated July 11, 1982, documents the veteran's treatment for a 
musculoskeletal back injury as a result of lifting a trailer.  
At that time, his employer was identified as "ARMY NAT 
GUARD" and the insurance carrier was listed as "WORKMANS 
CMP."  A VA discharge summary, dated July 16, 1982, reported 
the occurrence of the lifting injury "while on duty with the 
Tennessee National Guard."  A statement from a former 
servicemate corroborates the veteran's version of events as 
occurring upon the return from a "Summer Camp" assignment 
at Fort Stewart, Georgia in approximately 1980.

The veteran's complete service medical and personnel records 
from the ARNG are not associated with the claims folder, and 
the RO must make exhaustive attempts to obtain these records 
pursuant to its regulatory duty under 38 C.F.R. 
§ 3.159(c)(2).  This record request should include a direct 
contact with State of Tennessee Adjutant General's Office for 
all records in their possession.  Given the documentary 


evidence tending to support the veteran's allegations, the RO 
must undertake exhaustive efforts to verify the veteran's 
dates of ADUTRA and INACDUTRA service with the ARNG.  The RO 
should also obtain complete medical records from Dr. Dennis 
Coughlin whose clinic records of file reference his treatment 
of the veteran for a back problem since "1972."

In connection with the claim for service connection for a 
heart disorder, the veteran reported to VA clinicians of 
treatment for a myocardial infarction (MI) or cardiovascular 
accident (CVA) at "St. Mary's Hospital," and undergoing a 
cardiovascular catheterization at Baptist Hospital in 
Knoxville, Tennessee in approximately 1997.  The RO should 
obtain these identified records prior to any further 
adjudication.  38 C.F.R. § 3.159(c)(1) (2003).  Additionally, 
the RO must notify the veteran that the Mt. Home, Tennessee 
VAMC does not have any records of his claimed treatment for 
heart problems during the time period from 1971 to 1979.  See 
38 C.F.R. § 3.159(e) (2003).

The veteran also claims entitlement to a compensable rating 
for his punji stick injury to the left knee.  A December 1996 
letter from Andy A. Roberts, M.D., referred to the veteran's 
manifestations of "extensive scarring and decreased range of 
motion" secondary to an in-service "land mine" injury.  A 
January 1998 VA clinic record revealed an impression of 
degenerative joint disease with marked quadriceps atrophy 
with opinion that the veteran qualified for a handicap 
sticker.  An x-ray examination at that time was interpreted 
as showing degenerative interarticular joint disease of the 
left knee with narrowing of the femoral tibial articulation.  
A Baker's cyst of the left knee was noted in May 1998.  In 
August 1998, a VA clinic evaluation for syncopal episodes 
noted the veteran's history of left lower extremity weakness 
"2° to injury during VN" with a clinical finding of left 
lower extremity incoordination and an assessment of possible 
complex partial seizures.

A January 1999 VA examination revealed limitation of left 
knee motion, but an x-ray examination was interpreted as 
showing no evidence of degenerative joint disease.  There was 
no notation of quadriceps atrophy or opinion as to whether 
the 


service connected residuals of punji stick injury to the left 
knee results in any functional limitations due to pain, 
incoordination, weakness, pain on flare-ups and fatigability 
with use.  See 38 C.F.R. §§ 4.40, 4.45 (2003).  The Board 
determines that the January 1999 examination report is 
inadequate for rating purposes.  38 C.F.R. § 4.2 (2003).  
Additionally, the Board finds that medical opinion is 
necessary in order to determine whether the veteran's 
currently diagnosed sensorineural hearing loss is causally 
related to his in-service exposure to acoustic trauma.  The 
Board will defer adjudication of all of the claims pending 
receipt of additional evidence.  On remand, the RO should 
ensure that the veteran is afforded a de novo review of all 
the claims.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should contact the veteran and 
notify him that the Mt. Home, Tennessee VAMC 
does not have any records of his claimed 
treatment for heart problems during the time 
period from 1971 to 1979.  He should be 
advised to submit any records from the Mt. 
Home VAMC for the time period prior to 1979 in 
his possession as well as all service medical 
and personnel records related to his service 
in the Tennessee ARNG.

2.  The RO should undertake exhaustive 
attempts to obtain the veteran's service 
medical and personnel records from the State 
of Tennessee ARNG, to include a direct contact 
with State of Tennessee Adjutant General's 
Office for all records in their possession.  
The RO should also verify the veteran's dates 
of ADUTRA and INACDUTRA service with the ARNG, 
particularly his duty status in July 1982.

3.  The RO should obtain the veteran's VA 
clinic records from the Mt. Home VAMC since 
September 2002, and clarify with the veteran 
the date(s) of his treatment at the Johnson 
City VA Hospital.  The RO should also take all 
necessary actions to obtain records from "St. 
Mary's Hospital" regarding possible treatment 
for a myocardial infarction or cardiovascular 
accident, the reported cardiovascular 
catheterization at Baptist Hospital in 
Knoxville, Tennessee in approximately 1997, 
and Dr. Dennis Coughlin's treatment records 
for back problems in approximately 1972.

4.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5103 and 
5103A (West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 (2002).

5.  Upon completion of the above, the RO 
should schedule the veteran for orthopedic 
examination to determine the current nature 
and severity of his residuals of punji stick 
injury to the left knee.  The examiner should 
be requested to perform any and all tests 
necessary and the results should be included 
in the examination report.  The orthopedic 
examiner should be requested to report all 
manifestations of the veteran's service 
connected residuals of punji stick injury to 
the left knee and delineate, if possible, any 
orthopedic manifestations of non-service 
connected origin.  If the veteran manifests 
loss of range of motion due to service 
connected left knee disability, the examiner 
must include opinion as to the extent, if any, 
of functional loss of use of the left knee due 
to pain, incoordination, weakness, pain on 
flare-ups and fatigability with use.  If 
feasible such findings should be portrayed in 
terms of degrees of additional loss of motion.  
Send the claims folder to the examiner for 
review.

6.  The veteran should then be scheduled for 
an audiological examination in order to 
determine the nature and etiology of his 
bilateral hearing loss.  Following audiometric 
examination, the examiner should review the 
contents of the claims folder and express an 
opinion as to whether it is at least as likely 
as not that hearing loss of the left and/or 
right ear is the result of exposure to noise 
trauma during service or is otherwise related 
to active service.  The claims folder and a 
copy of this remand must be made available to 
the examiner prior to the examination for 
review.

7.  Upon completion of all necessary 
development, the RO should conduct a de novo 
review of all the claims on appeal.  If any 
benefit sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the case, 
and an appropriate period of time to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




